Citation Nr: 1728531	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  08-27 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a left shoulder disorder, to include as secondary to service-connected cervical spine degenerative disc disease.

2. Entitlement to service connection for residuals of a head injury.

3. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Clark, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for a left shoulder disorder, residuals of a head injury, PTSD, and a back disorder.  Thereafter, the Veteran initiated an appeal of such rating decision.

During the course of the appeal, in a July 2008 rating decision, the RO granted service connection for PTSD and assigned an initial 10 percent rating, effective May 21, 2007. In a December 2008 rating decision, the RO granted an earlier effective date of May 11, 2007, for the grant of service connection for PTSD and, in a January 2009 rating decision, the RO granted an initial rating of 70 percent for such disability.  The Veteran subsequently perfected an appeal as to the propriety of the initially assigned rating and effective date for his PTSD, and the denial of service connection for left shoulder disorder, residuals of a head injury, and a back disorder.

The Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in June 2009 and the undersigned Veterans Law Judge sitting at the RO in July 2011. Transcripts of both hearings are associated with the record.

In a November 2011 decision, the Board denied the Veteran's claim for an earlier effective date for the award of service connection for PTSD, and remanded the remaining claims, as well as a claim for a total disability based on individual unemployability due to service-connected disabilities (TDIU), for additional development. Thereafter, the Agency of Original Jurisdiction (AOJ) granted service connection for thoracolumbar spine degenerative disc disease and entitlement to a TDIU in an August 2015 rating decision. Therefore, as such claims have been granted in full, they are no longer before the Board. Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). The remaining matters now return for further appellate review.

The Board notes that, in September 2015, the Veteran perfected an appeal as to the issues of entitlement to service connection for petit mal seizures, hypertension, a sleep disorder, gastrointestinal disorder (GERD), left upper extremity radiculopathy as secondary to his service-connected cervical spine disorder, and chronic headaches, and entitlement to an earlier effective date for the award of service connection for tinnitus and bilateral hearing loss. Such claims were certified to the Board in December 2016; however, the Veteran requested a Board video-conference hearing before a Veterans Law Judge in connection with such appeal. Therefore, such issues will be the subject of a subsequent Board decision, if otherwise in order. 

The appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran contends that he sustained two separate injuries to his head and left shoulder while on active duty.  The first injury occurred in May 1979 when he fell off a tank and allegedly landed on his back and left shoulder.  The second injury occurred in January 1980 when he was attacked by five or six men while outside a nightclub in Germany. Both incidents have been acknowledged as having occurred. Furthermore, the Veteran alleges that his PTSD symptomatology warrants a rating of 100 percent disabling as he contends that he has total and social impairment due to such disability. 

As an initial matter, the Board finds that another remand is necessary in order to obtain potential outstanding treatment records. In this regard, in its November 2011 remand, the Board directed the AOJ to obtain treatment records from VA facilities located in Detroit, Battle Creek, Saginaw, and Ann Arbor, Michigan; St. Louis, Missouri; and New York, New York from April 1980 to the present as the Veteran testified at the June 2009 DRO hearing that he sought treatment through such facilities. In such remand, the Board noted that there was VA treatment records dated during 2007, 2008, and 2010 from the Saginaw and Ann Arbor facilities of record, but that there had been no attempts to obtain the other identified outstanding records. The Veteran was also given opportunity to identify any other treatment records so they could be obtained. 

Thereafter, in December 2012, the AOJ sent a letter requesting the Veteran to complete and return the enclosed VA Form 21-4142, Authorization and Consent to Release Information to VA, so as to allow VA to obtain additional treatment records and to provide the dates of treatment from the VA facilities listed in the November 2011 remand so the AOJ could request such records. A review of the record reveals that the Veteran did not return such completed form or identify the dates of treatment from the listed VA facilities, but additional VA treatment records have been associated with the claims file. Specifically, there are VA treatment records dated from 2000 to 2003 and 2010 from the VA facility in Detroit, Michigan; from November 2007 from the VA facility in Battle Creek, Michigan; from 2001 to 2016 from the VA facility in Ann Arbor, Michigan; and from February 2016 from the VA facility in Bay Pines, Florida. 

Nonetheless, the November 2011 remand directed the AOJ to obtain records from all of the previously mentioned VA facilities dated from April 1980 to the present.  It did not do so. In this regard, there was no need to request the dates of treatment at such facilities from the Veteran in the December 2012 letter as he had previously provided such at the July 2011 Board hearing. Furthermore, while some additional VA treatment records from the pertinent VA facilities were obtained, it is still uncertain whether the AOJ made attempts to obtain all identified VA treatment records. Thus, another remand is necessary to attempt to obtain these records. 

Moreover, while the Veteran had stated that he was not in receipt of disability benefits from the Social Security Administration (SSA) at the July 2011 Board hearing, he submitted an evaluation conducted for SSA purposes in January 2017, thereby suggesting that he may have subsequently applied for such benefits. In this regard, the Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran has applied for SSA disability benefits. Murincsak v. Derwinski, 2 Vet. App. 363 (1992). Accordingly, a remand is necessary in order to obtain the Veteran's complete SSA records, including all administrative decision(s) and underlying medical records.

With regard to his claim for service connection for a left shoulder disorder, the Veteran was previously afforded a VA examination in November 2007 to determine the etiology of such disorder. At such time, the examiner reviewed the claims file and recorded the Veteran's reported history of sustaining a left shoulder injury during a fall in 1979 and an assault in 1980.  After conducting a physical examination, including X-rays, the examiner diagnosed the Veteran with age-related degenerative changes of both shoulders. The examiner then opined that such disorder was not caused by an injury in service since there was no documentation of any such injury in the service treatment records (STRs) and since such disorder was age-related.  However, since such time, the Veteran's representative has argued that the Veteran's service-connected cervical spine degenerative disc disease has impacted such disorder. Therefore, on remand, an addendum opinion addressing such theory of entitlement should be obtained. Furthermore, the examiner should be asked to revisit the basis of his opinion that the Veteran's degenerative changes of the left shoulder was not related to service in light of the fact that both of the Veteran's claimed in-service injuries have been acknowledged, despite the STRs do not document a specific injury to the left shoulder. 

Additionally, the Veteran has not been provided with proper Veterans Claims Assistance Act of 2000 (VCAA) notice regarding the secondary aspect of his claim of entitlement to service connection for a left shoulder disorder.  Such should be accomplished on remand.

Pursuant to the November 2011 remand, the Veteran was also afforded a VA examination in connection with his claim for service connection for residuals of a head injury in February 2016. However, the Board finds that a remand is necessary in order to obtain an addendum opinion. 

In this regard, the Veteran alleges that he experiences headaches, dizziness, and other possible symptoms as a result of head trauma in service.  In the November 2011 remand, the Board found there was conflicting medical evidence as to whether the Veteran had a disability due to head trauma.  Specifically, the most probative evidence against the claim was a November 2007 VA examination report in which a VA physician reviewed the claims file and examined the Veteran before concluding that there were no residuals of a traumatic brain injury (TBI) found on examination.  This opinion was largely based on a CT scan of the head that showed no acute abnormalities, as well as neurological testing. However, such examiner did diagnose the Veteran with cephalgia and associated his problems of headaches with such diagnosis. 

Thereafter, an MRI of the brain performed in October 2008 was initially interpreted as showing: (1) no significant intracranial abnormalities; and (2) two foci of subcortical white matter T2 prolongation in the right centrum semiovale and left temporal lobe, which are nonspecific findings suggestive of demyelinating process that may be related to vasculitis, or inflammatory/infectious or chronic microvascular changes.   

When evaluated by VA in October 2008, the Veteran reported that he suffered from residuals of head trauma during service, including anxiety while driving, tingling in his arms and hands, nightmares, feeling "mellow," and headaches.  The evaluating physician indicated in his report that he was confused by the Veteran's tangential answers and did not understand why he was seeking treatment.  Upon further questioning, the Veteran indicated that he had been encouraged to seek service connection for multiple claims and had hired a lawyer. Tests administered to assess cognitive function suggested over embellishment of symptoms and a lack of genuine effort.  The VA physician did not feel as though the Veteran's current symptoms were related to prior head trauma in 1980.  

On the other hand, G.J., Ph.D., a neuropsychologist, administered an evaluation of the Veteran in August 2009 and indicated that the Veteran suffered from residuals of a head injury as a result of service.  This evaluation consisted of an in-depth interview, at least twelve different tests, and a psychological assessment.  It is important to note that the only head trauma noted by Dr. G.J. involved the incidents in-service.  Based on his assessment, Dr. G.J. diagnosed the Veteran with (1) cognitive disorder, not otherwise specified, (post-concussional disorder), (2) TBI, and (3) post-concussional syndrome.  These diagnoses were based, in part, on Dr. G.J.'s slightly different interpretation of the October 2008 MRI report.  Dr. G.J. stated that, while the 2 foci involving white matter area of the brain could be some type of demyelinating illness or microvascular change, neuropsychological testing would not support these findings (testing is not consistent with gradual decline in cognitive abilities which frequently happens in these disorders).  However, changes in white matter were commonly seen in individuals who had sustained concussions.  It thus appeared that Dr. G.J concluded that the Veteran did suffer from residuals of head trauma due to service. 

Therefore, in light of the conflicting opinions, the Board found that the Veteran should be afforded a VA examination to determine whether he suffered from residuals of a head injury as a result of service. Accordingly, the Veteran underwent an examination in February 2016 and, at such time, the examiner found that the Veteran did not have any residuals attributable to a TBI. In support thereof, the examiner explained that there were no medical records that documented his condition at the time of the 1980 in-service incident and that the Veteran stated he had a seizure disorder, but was not taking any anti-seizure medication at the time. The examiner also noted that the Veteran was seen in TBI clinic in 2008 with similar complaints and it was not felt that such complaints were attributable to his TBI. The examiner found that the Veteran's complaining of hypervigilance, anxiety, and panic attacks were not likely related to his head injury, but were more likely related to his PTSD secondary to his in-service assault. Lastly, the examiner noted that the Veteran's seizure history was vague and was not substantiated by the record or medications. 

In August 2016, the AOJ requested the examiner to provide an addendum opinion, which was rendered in October 2016. At such time, the examiner noted that he did not feel there was sufficient evidence to support a TBI diagnosis and the Veteran's history of seizures was unlikely related to head trauma. He also noted that the Veteran's symptoms were most likely related to PTSD, rather than a TBI as such injury occurred in 1980 and there was little supporting evidence past or present to confirm the diagnosis of a TBI. Thus, the examiner opined that the Veteran's current symptoms were most likely caused by or a result of PTSD, not a head injury, and the history of seizures was less than likely as not caused by or a result of a head injury in 1980. 

However, the Board finds such opinion inadequate to decide the claim for service connection for residuals of a head injury. Specifically, in the November 2011 remand, the examiner was instructed to specifically consider the January 1980 STR showing treatment for a laceration on the Veteran's head, the November 2007 VA examination report, the October 2008 MRI report, and the August 2009 neuropsychological evaluation report by Dr. G.J. While the examiner did address the October 2008 MRI report, he did not address the January 1980 STR, the November 2007 VA examination, or the August 2009 neuropsychological evaluation that found that the Veteran did have residuals from his in-service 1980 incident. Therefore, a remand is warranted to obtain an addendum opinion that addresses such concerns. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claim of entitlement to service connection for a left shoulder disorder as secondary to his service-connected cervical spine degenerative disc disease.  

2.  Ascertain whether the Veteran's complete VA treatment records from VA facilities located in Detroit, Battle Creek, Saginaw, and Ann Arbor, Michigan dated from April 1980 to present have been obtained. The results of the determination must be documented in claims file.  If not, request any outstanding treatment records. Reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Obtain any outstanding treatment records from VA facilities located in St. Louis, Missouri and New York, New York dated from April 1980 to present.  All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Obtain the Veteran's complete SSA records, including all administrative decision(s) and underlying medical records, which are in SSA's possession. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A (b)(2) and 
38 C.F.R. § 3.159 (e).

5. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the November 2007 examination of the Veteran's left shoulder. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the November 2007 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.  Following a review of the record, the examiner should address the following inquiries:

(A)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's degenerative changes of the left shoulder is related to his military service, to include his in-service injuries in May 1979 when he fell off a tank and/or January 1980 when he was assaulted?  The examiner is advised, that while the STRs are negative for a shoulder injury, he or she should assume such occurred coincident with such incidents for the purpose of rendering such opinion.

(B)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's degenerative changes of the left shoulder is caused or aggravated by his service-connected cervical spine degenerative disc disease?  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology.

A complete rationale for any opinion expressed must be provided.

6. After all outstanding records have been associated with the record, return the record to the VA examiner who conducted the February 2016 examination for residuals of a head injury. The record and a copy of this Remand must be made available to the examiner. The examiner should note in the examination report that the record and the Remand have been reviewed. If the February 2016 VA examiner is not available, the record should be provided to an appropriate medical professional so as to render the requested opinion. The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Following a review of the record, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of a head injury as a result of service, to include his in-service January 1980 assault. 

The examiner must discuss the Veteran's lay statements regarding service incurrence and continuity of symptomatology, and records showing treatment for a laceration on his head in January 1980, the November 2007 VA examination report, the October 2008 MRI report, and the August 2009 neuropsychological evaluation report by G.J., Ph.D. 

The examiner is advised that the sole basis of a negative opinion cannot be the fact that the Veteran's service treatment records are silent as to any residuals from a head injury.

A complete rationale for any opinion expressed must be provided.
   
7. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



